Citation Nr: 0515638	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to an initial compensable evaluation for loss 
of bony substance, maxillary anterior ridge, and palatal 
bone. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from December 1974 
to December 1978.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for cervical and lumbosacral spine disabilities 
and for dental trauma.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  

In a December 2002 rating decision, the RO granted 
entitlement to service connection for loss of bony substance, 
maxillary anterior ridge and palatal bone and assigned a 
noncompensable rating effective from August 24, 1999, under 
Diagnostic Code 9912-9913.  The veteran perfected an appeal 
of this decision.

The RO notified the veteran in letters to his last known 
address of hearings scheduled before an RO hearing officer 
and before a Veterans Law Judge.  The claims file notes that 
the veteran failed to report for either hearing, although 
neither notification letter was returned by the United States 
Postal Service as undeliverable.  The veteran has not 
explained his failure to report nor has he requested 
rescheduling.  Under these circumstances, the Board deems the 
hearing requests to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(2004) 

In October 2004, the Board remanded the case to the Appeals 
Management Center (AMC) for additional development, including 
affording the veteran another examination.  

The issue of entitlement to an initial compensable evaluation 
for loss of bony substance, maxillary anterior ridge, and 
palatal bone is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  The veteran has a current cervical spine disability as 
the result of an injury during service. 

3.  Any current lumbosacral spine disability is not the 
result of a disease or injury during active service.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  A lumbosacral spine disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  The RO provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and VCAA notice letters sent in March 2001 and 
November 2004.  The Board provided additional information in 
its remand.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claim.  They thereby served 
to tell him of the evidence needed to substantiate the 
claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The November 2004 letter specifically 
told him to submit any evidence in his possession that 
pertained to his claims.  38 C.F.R. § 3.159(b).

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for and the veteran's 
representative has submitted written argument.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).  A sufficient remedy is 
provided if the Board ensures that the correct notice is 
ultimately provided by remanding the case.  The Board 
provided this remedy through its October 2004 remand.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).



Factual Background

The veteran's service medical records (SMRs) reflect that he 
was normal at entry into active military service.  

In September 1976, the veteran reported twisting his back 
while lifting a heavy log.  He had moderate pain in the small 
of the back.  The assessment was muscle strain, which was 
treated with Robaxin, ultrasound, heating pad, and 48 hours 
of light duty.  In August 1997, the veteran complained of 
back pain for three days following football practice.  The 
report also notes that he felt a pop and pain while lifting 
weights, and had low back pain with no radiation since then.  
The impression was lumbosacral strain, treated with Robaxin 
and rest.  Five days later, the veteran was much improved.  A 
physical therapy consultation report notes pain to deep 
palpation of the lumbosacral area.  X-rays and range of 
motion examination were within normal limits.  

A September 1977, treatment report notes abrasion to the 
veteran's forehead, right neck, and left arm sustained in 
motorcycle accident.  Reportedly, the veteran had been riding 
a motorcycle that struck a fence at 45 mph.  Two upper teeth 
were knocked out and some lower teeth were disfigured. 

A separation examination report dated in December 1978 
reflects that the spine was normal, although the veteran did 
check "yes" to history of recurrent back pain.

In July 1979, the veteran claimed service connection for 
dental trauma sustained in a motorcycle accident.  In January 
1980, the RO notified the veteran that he should submit a 
copy of the police or other accident report.  No report was 
received and no further action was taken on the claim.  

According to a January 2001 report from William Gammon, M.D., 
the veteran had reported chronic neck pain with persistent 
grinding and crepitus that began after a motorcycle accident 
in the 1970s.  He also had repeated flare-ups of lower back 
pain that began after the accident.  Dr. Gammon felt that the 
degenerative changes seen in the neck were premature and 
secondary to trauma and did relate to the current neck pain.   

In June 2001, the veteran underwent a VA compensation 
examination of the spine.  The physician reviewed the claims 
file, but noted (erroneously) that it made no mention a neck 
injury at the time of the 1977 motorcycle accident.  The 
physician also noted that the SMRs showed back pain 
complaints prior to 1977.  During the examination, the 
veteran reported neck problems and low back pain ever since 
the accident in 1977.  June 2001 VA X-rays showed decreased 
disc space at C6-7 and osteoarthritic changes in the 
sacroiliac joints.  

The examiner concluded that the veteran had probable cervical 
spine arthritis and lumbosacral strain, "not uncommon in a 
45-year old manual laborer."  The physician added, however, 
that because there was no documented complaint dated between 
1977 and 2001, and that any opinion addressing etiology would 
be "too speculative."  The physician concluded, therefore, 
that the current problem was not related to active service, 
but offered to change the opinion upon documentation of 
persistence of the problem in the intervening 22 years. 

In February 2002, the veteran submitted additional private 
medical records; however, most are duplicates of earlier 
mentioned evidence and the remainder do not contain any 
relevant information.  

In June 2002, Dr. Gammon reported that the veteran had 
premature degenerative joint disease of the cervical spine, 
confirmed by X-rays.  Dr. Gammon noted that the reported 
symptoms began after a motorcycle accident in the 1970s, with 
more recently increased stiffness and soreness.  Dr. Gammon 
concluded with the following:

The amount of degenerative changes that 
are present in his cervical spine would 
not be expected in the normal aging 
process.  The findings would be 
consistent with prior trauma.  Without 
any other previous injury or trauma to 
his neck other than the motorcycle in the 
70s the only thing that could have caused 
this type of injury was that accident.  

Therefore, I feel that his accident while 
in the military in the 1970s is the 
underlying cause for his premature 
development of degenerative disc disease.   

In January 2003, the veteran responded, apparently to the 
June 2001 VA examiner's comment that there was no documented 
evidence of back or neck pain for 22 years, by stating that 
he did not know that he was eligible for VA benefits between 
1977 and 1999.  He also reported that his back had been 
treated at Lexington Hospital.  He disagreed with the 
noncompensable rating for dental trauma.

In March 2003, the RO received Lexington Hospital reports 
that reflect treatment at various times in the 1980 and 
1990s.  For instance, a March 1986 report notes an assessment 
of acute lumbar strain with bilateral lumbar paraspinous 
tenderness and spasm, after lifting heavy boxes.  The pain 
radiated up to the neck.  The veteran reported neck pain in 
April 1990 after being in an auto accident.  The diagnosis 
was cervical strain.  April 1990 X-rays showed normal 
cervical and thoracic spines.  A February 1991 report notes 
that back pain had radiated to the legs earlier, but 
subsided.  The report also notes a history of spur on the 
spine.  

In April 2003, the veteran submitted letters signed by 
friends who reported that he had waited so long to apply for 
benefits, because he did not know of the available benefits.

The veteran underwent a VA spine examination in December 
2004.  The examiner recited relevant medical history.   
During the examination, the veteran reported that he re-
injured his neck in a November 2002 auto accident, which 
required surgical fusion.  He reported that prior to the 
recent accident, he was a truck driver and a welder with no 
job restriction.  Since then, he had been permanently 
restricted from both jobs.  X-rays showed hardware at C6 to 
C7 and a normal lumbar spine.  The diagnosis was 
intervertebral cervical disk disease aggravated by motor 
vehicle accident two years ago.  

The examiner stated that the veteran had not sustained a 
significant neck injury during active service, based on the 
first documented complaint of neck pain in 1990.  The 
examiner stated that it was much more likely than not that 
current neck problems were not related to anything that 
occurred during active service.  

The examiner remarked that SMRs showed acute injuries and 
post service reports noted acute low back problems from 1986 
to 1991, with no chronic problem.  The examiner also 
concluded lumbosacral spine osteoarthritis was not related to 
any incident of active service.  

Analysis 

Service Connection

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Arthritis is a listed 
chronic disease.  

According to a June 2001 VA examination report, the veteran 
had probable arthritis of the cervical spine.  According to a 
December 2004 VA examination report, the veteran had 
lumbosacral spine arthritis.  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Cervical Spine

With respect to the etiology of the present cervical spine 
disability, a difficult medical controversy exists.  The SMRs 
reflect a neck abrasion and dental trauma, but no specific 
complaint of neck pain.  The veteran did check "yes" to 
back pain during his separation examination.  Unfortunately, 
his medical questionnaire did not specifically ask about neck 
pain nor does it distinguish neck pain from other back pain.  
Given the severity of the dental trauma shown, however, that 
cervical spine trauma might well have occurred during the 
motorcycle accident given the relatively high speed of the 
impact, and the finding of neck abrasions.  In any event, the 
veteran has reported that neck pain and crepitus have existed 
ever since the injury, and the Board finds no reason to doubt 
his credibility.  

Next, we have Dr. Gammon's two favorable medical opinions.  
While it is true that Dr. Gammon based these opinions on the 
veteran's reported history, the Board finds no factual 
inaccuracy in his reported history.  Thus, Dr. Gammon's 
opinions appear to be based on correct facts.  In January 
2001, Dr. Gammon explained that the degenerative changes in 
the neck were premature and were thus related to trauma, 
rather than other causes.  This is important because the 
November 2001 VA examiner felt that the neck disorders shown 
were normal in a 45-year-old manual laborer.  

In June 2002, Dr. Gammon contrasted the current neck disorder 
with that which would be typical in the normal aging process.  
Dr. Gammon ruled out all but trauma as the cause of the 
current neck disability and concluded that absent any other 
trauma, the in-service neck injury was the likely culprit.  
Thus, Dr. Gammon's opinion is persuasive as it is based on 
correct facts.  

The June 2001 VA examining physician noted that the SMRs made 
no mention of a neck injury at the time of the motorcycle 
accident, which is not entirely true, given that a neck 
abrasion was recorded.  The physician left open the 
possibility that the neck disability was related to active 
service, depending on whether there was documentation of post 
service neck pain.  The Board finds this opinion to have no 
persuasive value, as it does not tend to prove or disprove 
the issue.  

In December 2004, the same VA physician noted that a neck 
injury in November 2002 had aggravated any neck disorder.  
The physician found the first documented neck complaint to 
have been made in 1990, and then concluded that it was very 
unlikely that the current neck disorder (hopefully, she/he 
meant the neck problem as shown prior to the recent injury) 
was related to active service.  In evaluating this opinion, 
the Board notes that a March 1986 report mentions that low 
back pain radiated to the neck.  Thus, it appears that the 
physician might have overlooked earlier-documented neck pain.  

The Board must weigh Dr. Gammon's opinion attributing the 
current neck disability to active service based on continuity 
of symptoms and on the current severity of the condition, 
against a VA physician's opinion that it is not likely, based 
chiefly on an absence of documentation of symptoms.  The 
medical evidence is at least in relative equipoise and the 
veteran is competent to supply evidence of symptomatology 
(the Court has held that such lay evidence may place the 
ultimate issue of service connection in relative equipoise.  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
evidence alone may be sufficient to place the evidence in 
equipoise and thus, under 38 U.S.C. § 5107(b) (formerly 
§ 3007), establish entitlement to benefits)).  The Board will 
resolve any doubt on the matter in favor of the veteran and 
find that it is at least as likely as not that his cervical 
spine disability began during active service.  Service 
connection for a cervical spine disability must therefore be 
granted.  

Lumbosacral Spine

Concerning the lumbosacral spine disability, however, neither 
in January 2001 nor in June 2002 did Dr. Gammon offer an 
opinion on the etiology of the low back pain.  The VA 
physician's opinion in June 2001 is negative, but left open 
the possibility of a relationship to active service on 
whether there was documentation of post service back pain.  
Finally, the December 2004 VA opinion is also negative, 
inasmuch as it is to the effect that episodes of low back 
pain in service represented an acute episode rather than an 
ongoing disability.

There is no competent opinion linking a current low back 
disability to service.  While the veteran's reported symptoms 
of persistent low back pain are competent, they cannot be 
used to establish a nexus, as only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); cf. Charles v. Principi, 16 Vet App 370 (2002) 
(holding that a veteran's report of a continuity of 
symptomatology was competent to trigger VA's duty to provide 
an examination or obtain a medical opinion under the VCAA).  
Thus, his opinion cannot be afforded any weight.  

Having weighed the evidence both for and against service 
connection for a lumbosacral spine disability, the Board 
finds that the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert, supra.  Service 
connection for a lumbosacral spine disability is therefore 
denied.  

Evaluation of Residuals of Dental Trauma

Disability ratings are based upon the average impairment of 
earning capacity as determined by VA's schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Evaluation of a disability includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on functional abilities.  38 C.F.R. § 4.10.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  



ORDER

Entitlement to service connection for a cervical spine 
disability, degenerative joint and disc disease, is granted.  

Entitlement to service connection for a lumbosacral spine 
disability is denied.  



REMAND

Loss of half or more of the hard palate, when not replaceable 
by prosthesis, warrants a 30 percent rating.  When 
replaceable by prosthesis, the disorder warrants a 10 percent 
rating.  Loss of less than half of the hard palate, when not 
replaceable by prosthesis, warrants a 20 percent rating.  
When replaceable by prosthesis, the disorder is 
noncompensable.  38 C.F.R. § 4.150, Diagnostic Code 9912 
(2004).  

On VA examinations in November 2002 and December 2004, it was 
reported that the veteran had some loss of the palate.  In 
November 2002, there was "some" palatal bone loss.  In 
December 2004, the examiner "some excessive bone loss" in 
the palate, but that the palate appeared normal.

It is not possible to determine from the examination reports 
whether the veteran meets the criteria for a compensable 
evaluation under Diagnostic Code 9912.  VA regulations 
provide that where "diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. § 19.9 
(1996).  

Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, this case is REMANDED for the following:

1.  Ask the examiner who provided the 
December 2004 dental examination to 
review the claims folder, including a 
copy of this remand, and provide an 
opinion as to whether the veteran has 
loss of half or more of the hard palate; 
or loss of less than half the hard 
palate, which is not replaceable by 
prosthesis.  If the examiner is unable to 
provide these opinions, the veteran 
should be provided another dental 
examination to obtain these opinions.

2.  After ensuring that the necessary 
opinions have been obtained, readjudicate 
the claim.  If it is not fully granted, 
issue a supplemental statement of the 
case before returning it to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


